Citation Nr: 0817547	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, characterized as functional dyspepsia with 
a possible gastroesophageal component, claimed as on the 
basis of direct service incurrence and as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran and his spouse testified at a hearing before VBA 
personnel in March 2005.  The veteran also provided testimony 
at a VBA hearing held in October 2001.  However, the veteran 
did not appear for a travel Board hearing scheduled for 
February 2007.

The Board observes that the claim of entitlement to service 
connection for a stomach disorder was initially denied in a 
June 2001 rating action.  The veteran filed a timely Notice 
of Disagreement (NOD) with that decision and a Statement of 
the Case (SOC) was issued in January 2002.  However, the 
veteran did not prefect an appeal as to that claim.  
Accordingly, the Board concludes that the claim is correctly 
characterized as requiring the presentation of new and 
material evidence.

The decision below includes an order reopening a previously 
denied claim of entitlement to service connection for a 
stomach disorder.  The underlying claim of service connection 
for a stomach disorder (on the merits) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Service connection for a stomach disorder was denied in a 
June 2001 rating decision; the veteran did not initiate a 
timely appeal.

2.  The evidence received since the June 2001 decision is new 
and material, as it relates to an unestablished fact 
necessary to substantiate the service connection claim for a 
stomach disorder and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a stomach disorder has been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.304, 3.310, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim of entitlement to 
service connection for stomach disorder in October 2000.  The 
claim was denied in a June 2001 rating decision.  Notice of 
the denial and appellate rights were provided in July 2001.  
The appellant failed to pursue an appeal and the denial of 
the claim became final in July 2002.  See 38 U.S.C.A. § 7105.  
As a result, the service connection claim for a stomach 
disorder may be reopened and considered on the merits only if 
new and material evidence has been received since the time of 
the last final adjudication, in this case, July 2001.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Board notes that 
the provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim of service connection based 
on aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  The Court has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995); 38 C.F.R. § 3.310.

The veteran filed an original service connection claim for 
stomach problems in October 2000, at which time he reported 
having stomach problems throughout service from September 
1944 to February 1946.  He explained that the stomach 
problems developed while serving aboard the ATTR Tugboat.  He 
stated that he had been treated for stomach symptoms since 
military service, but that all the doctors who had treated 
him were dead, except for the most recent ones.  

The evidence of record at the time of the June 2001 rating 
decision includes the veteran's service medical records 
(SMRs), DD Form 214, private medical records of 1990-1991 and 
1997-1998, a statement from the veteran's wife dated in 
October 2000; VA treatment records dated in 2000 and 2001, 
and a medical statement from a VA doctor dated in May 2001.

The veteran's DD Form 214 indicated that he served in the US 
Navy and his primary duties included being a radioman.  The 
SMRs are negative for any complaints, treatment or diagnosis 
relating to a stomach disorder.  The separation examination 
conducted in February 1946 showed that evaluation of the 
abdomen was normal.  

Private medical records (PMRs), dated in 1990 and 1991, 
reflect that the veteran was treated for irritable bowel 
syndrome, minimal duodenitis, hiatal hernia and sigmoid 
diverticulosis, and that he had a history of recurrent 
epigastric discomfort.  A 1991 record documented a history of 
minimal duodenitis upon work-up done several years 
previously.   

PMRs of Dr. B. dated in 1997 show that the veteran underwent 
upper endoscopy, biopsy and CLO testing in conjunction with 
his complaints of abdominal pain.  Those studies were normal.  
The PMRs also show that the veteran was seen on an emergent 
basis in May 1998 with a chief complaint of abdominal pain.  
A history of irritable bowel syndrome and peptic ulcer 
disease was noted.  Acute exacerbation of irritable bowel 
syndrome was diagnosed.  

The veteran's wife presented a statement dated in October 
2000 attesting that the veteran had experienced stomach 
problems since at least 1948 when they were married.

VA records dated in 2000 and 2001 reflect that the veteran 
was seen several times for complaints and treatment of 
epigastric/abdominal pain.  In a December 2000 record, it was 
noted that the condition was likely functional bowel 
disorder.  A record dated in April 2001 noted that the 
veteran complained of chronic abdominal pain which had been 
present for about 55 years.  At that time, functional 
dyspepsia with a possible GERD component was diagnosed.  

On file is a medical statement from the veteran's VA 
physician dated in May 2001.  The doctor noted that the 
veteran had experienced GI upset and pain during service 
(manifested by sea-sickness due to a typhoon in Okinawa 
during that time) and throughout the ensuing years, which had 
never resolved.  The doctor indicated that during the past 6 
months the veteran had been treated for GI distress and 
dehydration.  

The RO denied the claim in June 2001, reasoning that there 
was no medical evidence which showed that the veteran 
acquired a stomach or abdominal condition during his military 
service; that decision became final in July 2002.  

The veteran filed to reopen the claim for a stomach disorder 
in October 2003, maintaining that his stomach condition is 
secondary to service-connected PTSD.  

The veteran had filed a service connection claim for PTSD in 
December 2002.  During a VA examination conducted in November 
2002, the veteran reported that in about 1945 he experienced 
a stressor while serving as a radioman in the US Navy.  He 
stated that he was on a tow ship headed for Tokyo which had 
received word that the war was over.  However, a typhoon 
developed and the vessel was forced to take shelter in the 
bay at Okinawa.  He stated that as a radioman, he listened to 
the cries of help from soldiers on other ships which were 
smashed and being destroyed by the storm, but could do 
nothing to help them.  He also reported that during that 
time, he became extremely seasick and vomited continuously 
for 6 to 7 days and indicated that he had stomach problems 
from that time forward.  PTSD was diagnosed at that time.  
Service connection for PTSD was granted in an August 2003 
rating decision based on the aforementioned stressor.  

In a statement provided in October 2003, the veteran's VA 
physician provided an opinion to the effect that it was 
possible and likely that the veteran's GI problems were 
related to PTSD.  

Because the evidence received since June 2001 rating decision 
was not previously of record, it is clearly new.  Moreover, 
the aforementioned evidence pertains to the issue before the 
Board, namely addressing either a direct relationship to 
service or a secondary relationship between a currently 
diagnosed stomach disorder and service-connected PTSD; 
suggesting that the claimed secondary relationship may exist.  
Accordingly, evidence has been presented since the June 2001 
final decision, which raises a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board concludes that the newly received 
evidence constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and the claim is reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim of service connection for a 
psychiatric disorder and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of entitlement to service connection for a stomach 
disorder is reopened; to this extent, the appeal is granted.
REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the claim by obtaining relevant records 
which could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1353, (Fed. Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994).  38 U.S.C.A. § 5107(a).

In view of the determination that the veteran's claim of 
service connection for a stomach disorder is reopened, the 
Board finds that additional development is necessary before a 
decision on the merits of the claim can be reached.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The veteran has claimed entitlement to service connection for 
a stomach disorder, secondary to service-connected PTSD.  The 
Board observes that there has been a change in the law as 
effects claims bought on a secondary basis under 38 C.F.R. 
§ 3.310.  Service connection may be granted for disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995)

The Board observes that a VA examination was conducted in 
March 2004 at which time it was noted that the veteran had 
acute sea-sickness during service which resolved upon return 
to dry land.  A history of post-service diagnoses of 
duodenitis and diverticulosis was noted.  The examiner opined 
that it was less likely than not that the veteran's (current) 
gastrointestinal symptoms were secondary to PTSD.  The Board 
finds this opinion incomplete because, although it addressed 
the matter of a secondary relationship based on causation, it 
did not address a possible secondary relationship based on 
aggravation, nor the theory of direct service incurrence.  

The record contains essentially no medical opinion squarely 
addressing the theory of direct service incurrence.  In 
accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board notes that the lay evidence presented 
by the veteran concerning his continuity of stomach-related 
symptoms during and after service is credible and competent 
in this case, regardless of the lack of contemporaneous 
medical evidence; see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  Moreover, 
his contentions of serving in Okinawa during a typhoon and 
having violent sea-sickness and stomach problems at that time 
was deemed to be credible for purposes of establishing a 
stressor which supported a diagnosis of PTSD.  

Accordingly, the Board concludes that a medical examination 
and opinion addressing any link between the veteran's 
currently claimed stomach disorder and his service-connected 
PTSD, which discusses both causation, and the question and 
possibility of aggravation, would prove helpful in this case 
prior to final resolution of the claim, as would an opinion 
addressing direct service incurrence.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met, to include 
notice which encompasses consideration of 
claims based upon secondary service 
connection under 38 C.F.R. § 3.310.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his currently claimed stomach 
disorder.  The claims file should be made 
available to the examiner to ensure 
awareness of the veteran's pertinent 
history.  The examiner should ascertain 
and opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed stomach disorder is proximately 
due to (caused by) the service-connected 
PTSD.  

If a currently diagnosed stomach disorder 
is not found to be proximately due to 
(caused by) PTSD, the examiner should 
state whether it is at least as likely as 
not that it has been aggravated by the 
PTSD.  If so, the percentage of 
disability attributable to such 
aggravation should be noted, and a pre-
aggravation baseline level of disability 
as compared to current level of 
disability should be established, to the 
extent possible.  The examiner should 
give a rationale based on the facts of 
the case and any medical literature for 
all opinions and conclusions drawn.

In the alternative, should it be 
determined that a stomach disorder is not 
secondarily related to service-connected 
PTSD either by virtue of causation or 
aggravation, the theory of direct service 
incurrence should be addressed.  In doing 
so, the veteran's historical account of 
stomach problems in service related to 
sea-sickness and chronic stomach 
symtomatology since service is deemed 
credible.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
indicate whether it is at least as likely 
as not (50 percent or more probable) that 
a currently manifested stomach condition 
is etiologically related to the veteran's 
period of service, particularly to 
stomach symptomatology sustained therein.  

* Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

** Note:  The term "aggravated" in the 
above context refers to a worsening of 
the underlying condition, as contrasted 
to temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review 
the requested examination report to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, take 
corrective action.

4.  Finally, readjudicate the claim of 
service connection for a stomach 
disorder, on the basis of direct service 
incurrence and claimed as secondary to 
the veteran's service-connected PTSD, 
pursuant to 38 C.F.R. § 3.310(a)(b).  If 
the decision is adverse to the veteran, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


